DETAILED ACTION
Claims 1-28 were filed with the amendment dated 08/24/2022.  Claims 8-16 have been withdrawn from examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7 and 17-20) in the reply filed on 08/24/2022 is acknowledged.
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/24/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 17, 21, 22, and 26 are objected to because of the following informalities:  
In claim 1, lines 6-7, the phrase “the length” should be “a length”.
In claim 17, line 11, the phrase “the length” should be “a length”.
In claim 21, line 4, “a first send” should be “a first end”.
In claim 22, line 1, the phrase “the arc length” should be “an arc length”.
In claim 22, line 2, the phrase “the length” should be “a length”.
In claim 26, line 1, the phrase “comprising set of” should be “comprising a set of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 19, 20, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 6, the phrase “the circumference of the first portion” (line 3) renders the claim indefinite.  As best understood, the radial gap (according to claim 1) is in the second bore.  The second bore is in the second portion of the body (see claim 1, lines 5 and 6).  Therefore, it is not clear if this is a typo and the phrase should read “the circumference of the second portion” or if the “first portion” of claim 6 is referring to something different than that of “the first portion” of preceding claim 1, line 2. For purposes of examination, it will be construed as being the circumference of the second portion.
Claim 7 is rejected for also referring to “the circumference of the first portion” (for reasons set forth in claim 6).  For purposes of examination, it will be construed as being the circumference of the second portion.
With regard to claim 19, the phrase “the circumference of the first portion” (lines 2- 3) renders the claim indefinite.  As best understood, the radial gap (according to claim 17) is in the second bore.  The second bore is in the second portion of the body (see claim 17, lines 9 and 10).  Therefore, it is not clear if this is a typo and the phrase should read “the circumference of the second portion” or if the “first portion” of claim 19 is referring to something different than that of “the first portion” of preceding claim 17, line 9. For purposes of examination, it will be construed as being the circumference of the second portion.
Claim 20 is rejected for also referring to “the circumference of the first portion” (for reasons set forth in claim 19).  For purposes of examination, it will be construed as being the circumference of the second portion.
With regard to claim 22, the phrase “the circumference of the first portion” (lines 2- 3) renders the claim indefinite.  There is no antecedent basis for the phrase “the first portion” in preceding claim 21.  It is not clear what claim 22 is referring to with “the first portion.”
Claim 22 recites the limitation "the first end" in line 3, which renders the claim indefinite and confusing. Claim 22 appears to be referring to a first end of the radial gap.  However, the only antecedent basis for “the first end” is in reference to the first bore (claim 21, line 4).  The radial gap is in the second bore, not the first bore.  Therefore, it is not clear what is being claimed in claim 22.
Claim 22 recites the limitation "the second end" in line 4, which renders the claim indefinite and confusing. Claim 22 appears to be referring to a second end of the radial gap.  However, the only antecedent basis for “the second end” is in reference to the first bore (claim 21, line 4).  The radial gap is in the second bore, not the first bore.  Therefore, it is not clear what is being claimed in claim 22.
With regard to claim 23, the phrase “a first end of the first bore” renders the claim indefinite.  It’s not clear if the phrase is referring to the same thing or different element from that of claim 21, line 4.  The examiner suggests changing claim 23 to state “the first end of the first bore”.
Claim 24 recites the limitation "the first surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if “the first surface” is intended to be the “front surface” as recited in line 2, or a different surface.  For purposes of examination, claim 24 will be construed as “the [[first]] front surface” in line 3.
Claim 25 recites the limitation "the second surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if “the second surface” is intended to be the “back surface” as recited in line 2, or a different surface.  For purposes of examination, claim 25 will be construed as “the [[second]] back surface” in line 3.

Allowable Subject Matter
Claims 1-5, 17, 18, 21, and 26-28 are allowed.
Claims 6-7, 19-20, and 22-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “the second bore comprises a radial gap comprising a uniform arc length along the length of the radial gap; and a first end and a second end of the radial gap comprise a greater arc length than the radial gap;  …and an interlocking component comprising a first tab and a second tab, wherein the interlocking component is at least partially contained within the second bore” (claim 1);  “the second bore comprises a radial gap comprising a uniform arc length along the length of the radial gap: and a first end and a second end of the radial gap comprise a greater arc length than the radial gap; a pressure relief valve disposed at a first end of the first bore; and an interlocking component comprising a first tab and a second tab, wherein the interlocking component is at least partially contained within the second bore” (claim 17); or “valve depressor disposed within the first bore; … the second bore comprising a radial gap; an interlocking component disposed at least partially within the second bore, the interlocking component comprising a tab disposed at least partially within the radial gap, the interlocking component configured to move from a first position to a second position” (claim 21) in combination with the other limitations set forth in the independent claims.
The closest prior art of record are U.S. Pat. No. 11519558, U.S. Pat. Pub. No. 2013/0220447, U.S. Pat. No. 4420013, and U.S. Pat. No. 6,357,465.  However, none of the prior art teach or suggest the claim recitations set forth above. It would not have been obvious to modify any of the references to arrive at the recited claim language without improper hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753